Wade, J.
The judgment overruling a demurrer to the defendant’s answer was a mere interlocutory ruling, and, if the decision of the court had been rendered as the losing party claimed it should have been, it would not have resulted in a final disposition of the cause. For this reason the bill of exceptions is premature, and must be dismissed. Civil Code, § 6138; Case Threshing Machine Co. v. Hodges, 9 Ga. App. 722 (73 S. E. 189), and cases there cited; Hyland Chemical Co. v. Goddard, 10 Ga. App. 13 (72 S. E. 515).

The writ of error is dismissed.


Roan, J., absent.